DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1, 10, 15 and 19.
b.    Pending: 1-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and claim 19 recite, “…a memory cell of a crosspoint memory array; and circuitry to: apply a first select voltage across a memory cell of the crosspoint memory array…location of the memory cell”, examiner is not sure whether the later mentioned “the memory cell” is referring to first “a memory cell” or the second “a memory cell”, thus renders this limitation vague and indefinite. For the purpose of continuing examination, this limitation has been interpreted as “…a memory cell of a crosspoint memory array; and circuitry to: apply a first select voltage across the memory cell of the crosspoint memory array…location of the memory cell”. 
Claims 2-9, 20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to their dependency.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ly-Gagnon PG PUB 20170053698 (hereinafter Ly-Gagnon), in view of Siau US Patent 8559209 (hereinafter Siau).	
	
	
Regarding independent claim 1, Ly-Gagnon teaches a circuit (figure 1) comprising: 
a memory cell (T in figure 2, [0034], “…a selected (e.g., target) cell T…”) of a crosspoint memory array (150 in figure 1, [0024], “…a cross-point memory array 150…”); and 
circuitry (120/140 in figure 1) to: 
apply a first select voltage (V1 at AXN node in figure 3) across a memory cell of the crosspoint memory array with a first voltage source;
increase the magnitude of a voltage applied across the memory cell from the first select voltage (V1 at AXN node in figure 3 of Ly-Gagnon) to a second select voltage (V2 at AXN node in figure 3 of Ly-Gagnon); 
detect thresholding of the memory cell ([0045] of Ly-Gagnon, “…AXN voltage may be ramped to level v2 (e.g., second level, graph 302), but during the ramp, the memory cell may snap (turn on), as indicated by numeral 310, and a current I1 above the holding current may begin to flow through the memory cell…”); and 
apply a third voltage (voltage at AXN dropped to V3 in figure 3, [0068], “…the voltage at AXN node may be reduced passively over time and the cell may reach the lowest current that the on-state of the memory cell may support…”) with a lower magnitude than the second select voltage across the memory cell in response to detection of the thresholding of the memory cell.  
But Ly-Gagnon does not teach wherein the magnitude of the first select voltage is based on a location of the memory cell in the crosspoint memory array. 
However, Siau teaches in para(48) and figure 1B to modify the magnitude the write voltage based on the location of the selected memory element 170, in order to compensate for one or more voltage drops over one of access lines 116.
Ly-Gagnon and Siau are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Ly-Gagnon and Siau before him, to modify the program method of Ly-Gagnon to include location dependent bias implementation of Siau, such that wherein the magnitude of the first select voltage is based on a location of the memory cell in the crosspoint memory array, in order to improve device performance.

Regarding claim 2, the combination of Ly-Gagnon and Siau teaches the circuit of claim 1, wherein the circuitry to increase the magnitude of the voltage applied across the memory cell is to: increase the voltage applied across the memory cell with a constant slope (Ly-Gagnon teaches in [0046] that “the controller 140 may control the voltage supply circuitry 120 (FIG. 1) to increase the bit line voltage supply continuously or periodically, over a period of time, taking the bit line voltage supply level through multiple intermediary levels.”  “increase the voltage across the memory cell with a constant slope” is just one of the options of “increase the bit line voltage supply continuously … over a period of time”. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, with reasonable expectation of success, to choose “increase the voltage across the memory cell with a constant slope” as the option of increasing the bit line voltage, in order to have a working device).

Regarding claim 3, the combination of Ly-Gagnon and Siau teaches the circuit of claim 1, wherein the circuitry to increase the magnitude of the voltage applied across the memory cell is to: increase the voltage applied across the memory cell in steps ([0046] of Ly-Gagnon, “…the controller 140 may control the voltage supply circuitry 120 (FIG. 1) to increase the bit line voltage supply … periodically, over a period of time, taking the bit line voltage supply level through multiple intermediary levels...”).  
 
Regarding claim 4, the combination of Ly-Gagnon and Siau teaches the circuit of claim 1, wherein the circuitry to detect the thresholding of the memory cell is to: detect a change in voltage across or current through the memory cell ([0045] of Ly-Gagnon, “…AXN voltage may be ramped to level v2 (e.g., second level, graph 302), but during the ramp, the memory cell may snap (turn on), as indicated by numeral 310, and a current I1 above the holding current may begin to flow through the memory cell…”).  

Regarding claim 5, the combination of Ly-Gagnon and Siau teaches the circuit of claim 1, wherein: the magnitude of the second select voltage (V2 at AXN node in figure 3 of Ly-Gagnon) is less than or equal to the magnitude of a maximum select voltage (Siau teaches in para(48) and figure 1B the write voltage is depend on the location of the cells, and higher voltage is used when cell is located further away from driver, thus one can define the voltage for N position is the maximum select voltage); and the maximum select voltage (voltage at position N in figure 1A/1B of Siau) is based on the location of the memory cell in the crosspoint memory array (depend on the size of array, maximum select voltage at position N can vary).  

Regarding claim 8, the combination of Ly-Gagnon and Siau teaches the circuit of claim 1, wherein: the magnitude of the first select voltage is lower than or equal to a minimum expected threshold voltage magnitude ([0046] of Ly-Gagnon, “…purpose of having intermediary voltage level v1 provided to the AXN node may be to decouple the ramp-up of voltage so that the ramp-up of voltage at the AXN node to the second level v2 may not be done in a single step...”, [0045], “…AXN voltage may be ramped to level v2 (e.g., second level, graph 302), but during the ramp, the memory cell may snap (turn on)…”)  
  
Regarding claim 9, the combination of Ly-Gagnon and Siau teaches the circuit of claim 8, wherein: the magnitude of the second select voltage (V2 at AXN node in figure 3 of Ly-Gagnon) is greater than the magnitude of the first select voltage (V1 at AXN node in figure 3 of Ly-Gagnon) and greater than or equal to a maximum expected threshold voltage magnitude ([0045] of Ly-Gagnon, “…AXN voltage may be ramped to level v2 (e.g., second level, graph 302), but during the ramp, the memory cell may snap (turn on), as indicated by numeral 310, and a current I1 above the holding current may begin to flow through the memory cell…”).  

Regarding independent claim 10, the combination of Ly-Gagnon and Siau teaches a memory device comprising: 
a crosspoint memory array (150 in figure 1 of Ly-Gagnon, [0024] of Ly-Gagnon, “…a cross-point memory array 150…”); and 
circuitry to: 
apply a first select voltage (V1 at AXN node in figure 3 of Ly-Gagnon) across a memory cell of the crosspoint memory array with a first voltage source, wherein the magnitude of the first select voltage is based on a location of the memory cell in the crosspoint memory array (figure 1A/1B of Siau); 
increase the magnitude of a voltage applied across the memory cell from the first select voltage (V1 at AXN node in figure 3 of Ly-Gagnon) to a second select voltage (V2 at AXN node in figure 3 of Ly-Gagnon); 
detect thresholding of the memory cell ([0045] of Ly-Gagnon, “…AXN voltage may be ramped to level v2 (e.g., second level, graph 302), but during the ramp, the memory cell may snap (turn on), as indicated by numeral 310, and a current I1 above the holding current may begin to flow through the memory cell…”); and 
apply a third voltage (voltage at AXN dropped to V3 in figure 3 of Ly-Gagnon, [0068] of Ly-Gagnon, “…the voltage at AXN node may be reduced passively over time and the cell may reach the lowest current that the on-state of the memory cell may support…”) with a lower magnitude than the second select voltage across the memory cell in response to detection of the thresholding of the memory cell.  
Regarding claim 11, the combination of Ly-Gagnon and Siau teaches the memory device of claim 10, wherein the circuitry to increase the magnitude of the voltage applied across the memory cell is to: increase the voltage applied across the memory cell with a constant slope (Ly-Gagnon teaches in [0046] that “the controller 140 may control the voltage supply circuitry 120 (FIG. 1) to increase the bit line voltage supply continuously or periodically, over a period of time, taking the bit line voltage supply level through multiple intermediary levels.”  “increase the voltage across the memory cell with a constant slope” is just one of the options of “increase the bit line voltage supply continuously … over a period of time”. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, with reasonable expectation of success, to choose “increase the voltage across the memory cell with a constant slope” as the option of increasing the bit line voltage, in order to have a working device).
 
Regarding claim 12, the combination of Ly-Gagnon and Siau teaches the memory device of claim 10, wherein the circuitry to increase the magnitude of the voltage applied across the memory cell is to: increase the voltage applied across the memory cell in steps ([0046] of Ly-Gagnon, “…the controller 140 may control the voltage supply circuitry 120 (FIG. 1) to increase the bit line voltage supply … periodically, over a period of time, taking the bit line voltage supply level through multiple intermediary levels...”).  
  
Regarding claim 13, the combination of Ly-Gagnon and Siau teaches the memory device of claim 10, wherein the circuitry to detect the thresholding of the memory cell is to: detect a change in voltage across or current through the memory cell ([0045] of Ly-Gagnon, “…AXN voltage may be ramped to level v2 (e.g., second level, graph 302), but during the ramp, the memory cell may snap (turn on), as indicated by numeral 310, and a current I1 above the holding current may begin to flow through the memory cell…”).  
  
Regarding claim 14, the combination of Ly-Gagnon and Siau teaches The memory device of claim 10, wherein: the magnitude of the second select voltage (V2 at AXN node in figure 3 of Ly-Gagnon) is less than or equal to the magnitude of a maximum select voltage (Siau teaches in para(48) and figure 1B the write voltage is depend on the location of the cells, and higher voltage is used when cell is located further away from driver, thus one can define the voltage for N position is the maximum select voltage); and the maximum select voltage (voltage at position N in figure 1A/1B of Siau) is based on the location of the memory cell in the crosspoint memory array(depend on the size of array, maximum select voltage at position N can vary).  

Regarding independent claim 15, the combination of Ly-Gagnon and Siau teaches a system comprising: 
a memory controller (140 in figure 1 of Ly-Gagnon, [0023] of Ly-Gagnon, “…the controller 140 may control the circuitry 120…”); and 
a memory die (150/120 in figure 1 of Ly-Gagnon) in a same package as the memory controller, the memory die comprising: 
a crosspoint memory array (150 in figure 1 of Ly-Gagnon, [0024] of Ly-Gagnon, “…a cross-point memory array 150…”); and 
circuitry to: apply a first select voltage (V1 at AXN node in figure 3 of Ly-Gagnon) across a memory cell of the crosspoint memory array with a first voltage source, wherein the magnitude of the first select voltage is based on a location of the memory cell in the crosspoint memory array (figure 1A/1B of Siau); 
increase the magnitude of a voltage applied across the memory cell from the first select voltage (V1 at AXN node in figure 3 of Ly-Gagnon) to a second select voltage (V2 at AXN node in figure 3 of Ly-Gagnon); 
detect thresholding of the memory cell ([0045] of Ly-Gagnon, “…AXN voltage may be ramped to level v2 (e.g., second level, graph 302), but during the ramp, the memory cell may snap (turn on), as indicated by numeral 310, and a current I1 above the holding current may begin to flow through the memory cell…”); and 
apply a third voltage (voltage at AXN dropped to V3 in figure 3, [0068], “…the voltage at AXN node may be reduced passively over time and the cell may reach the lowest current that the on-state of the memory cell may support…”) with a lower magnitude than the second select voltage across the memory cell in response to detection of the thresholding of the memory cell.  

Regarding claim 16, the combination of Ly-Gagnon and Siau teaches the system of claim 15, further comprising: one or more of: a processor (804 or 808 in figure 8 of Ly-Gagnon, [0074] of Ly-Gagnon, “…The motherboard 802 may include a number of components, including but not limited to a processor 808 and at least one communication chip 806…”), a host memory controller, a display (DISPLAY in figure 8 of Ly-Gagnon), and a power source (battery in figure 8 of Ly-Gagnon).  
  
Regarding claim 17, the combination of Ly-Gagnon and Siau teaches the system of claim 15, wherein: the memory die is included in a solid state drive (SSD) (para(90) of Siau, “…solid state drives (SSD's)...”)  

Regarding claim 18, the combination of Ly-Gagnon and Siau teaches the system of claim 15, wherein: the memory die is included in a dual in line memory module (DIMM) (arranging memory chips in DIMM format so to implemented in CPU is quite common practice in the field).  

Regarding independent claim 19, the combination of Ly-Gagnon and Siau teaches a circuit comprising: 
a memory cell (T in figure 2 of Ly-Gagnon, [0034] of Ly-Gagnon, “…a selected (e.g., target) cell T…”) of a crosspoint memory array; and circuitry (120/140 in figure 1 of Ly-Gagnon) to: 
apply a first select voltage (V1 at AXN node in figure 3 of Ly-Gagnon) across a memory cell of the crosspoint memory array; 
increase the magnitude of a voltage applied across the memory cell from the first select voltage (V1 at AXN node in figure 3 of Ly-Gagnon) to a second select voltage (V2 at AXN node in figure 3 of Ly-Gagnon); 
detect thresholding of the memory cell ([0045] of Ly-Gagnon, “…AXN voltage may be ramped to level v2 (e.g., second level, graph 302), but during the ramp, the memory cell may snap (turn on), as indicated by numeral 310, and a current I1 above the holding current may begin to flow through the memory cell…”); and 
apply a third voltage (voltage at AXN dropped to V3 in figure 3 of Ly-Gagnon, [0068] of Ly-Gagnon, “…the voltage at AXN node may be reduced passively over time and the cell may reach the lowest current that the on-state of the memory cell may support…”) with a lower magnitude than the second select voltage across the memory cell in response to detection of the thresholding of the memory cell, wherein the magnitude of the third voltage is based on a location of the memory cell in the crosspoint memory array (figure 1A/1B of Siau).  

Claims 1, 7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori PG PUB 20170309335 (hereinafter Mori), in view of Siau US Patent 8559209 (hereinafter Siau).	

Regarding independent claim 1, Mori teaches a circuit (figure 3) comprising: 
a memory cell of a crosspoint (figure 4) memory array (11 in figure 3); and 
circuitry (circuitry in figure 1 excluding 11) to: 
apply a first select voltage (Vcommon on BL in figure 14, or Vcommon on WL in figure 21) across a memory cell of the crosspoint memory array with a first voltage source;
increase the magnitude of a voltage applied across the memory cell from the first select voltage (Vcommon on BL in figure 14 or Vcommon on WL in figure 21 or 18) to a second select voltage (voltage on BL in figure 14 at time t0, or voltage on WL at t0 in figure 21, or voltage on WL at t1 in figure 18); 
detect thresholding of the memory cell (DETECTION at t0 in figure 14, [0145], “…the current detection circuit 22 may detect the flowing, through the bit line BL, of the current necessary for the variation to the low resistance state on the basis of the reference current Iref as a threshold current. When the current detection circuit 22 detects that the current I.sub.BL of the bit line BL exceeds the reference current Iref, the current compliance circuit 14 may vary the compliance current Icomp as the limit current…”, or DETECTION at t0 in figure 21); and 
apply a third voltage (voltage at BL after t0 in figure 14, WL dropped after t0 in figure 21 or WL dropped after t1 in figure 18) with a lower magnitude than the second select voltage across the memory cell in response to detection of the thresholding of the memory cell.
But Mori does not teach wherein the magnitude of the first select voltage is based on a location of the memory cell in the crosspoint memory array. 
However, Siau teaches in para(48) and figure 1B to modify the magnitude the write voltage based on the location of the selected memory element 170, in order to compensate for one or more voltage drops over one of access lines 116.
Mori and Siau are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Mori and Siau before him, to modify the program method of Mori to include location dependent bias implementation of Siau, such that wherein the magnitude of the first select voltage is based on a location of the memory cell in the crosspoint memory array, in order to improve device performance.

Regarding claim 7, the combination of Mori and Siau teaches the circuit of claim 1, wherein: the magnitude of the first select voltage (Vcommon on BL in figure 14 or Vcommon on WL in figure 21 or 18 of Mori) is lower than the magnitude of the third voltage (Vcell in figure 18 of Mori).  

Regarding claim 20, the combination of Mori and Siau teaches the circuit of claim 19, wherein: the magnitude of the first select voltage (Vcommon on BL in figure 14 or Vcommon on WL in figure 21 or 18 of Mori) is lower than the magnitude of the third voltage (Vcell in figure 18 of Mori).


Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Mori (US 20170309335 Al) and Ly-Gagnon PG PUB 20170053698.
Mori discloses a non-volatile memory device of the disclosure includes a memory cell, a writing circuit, and a current controller. The memory cell is disposed at an intersection of a first wiring and a second wiring, and includes a variable resistance element having a resistance state that is variable between a first resistance state and a second resistance state. The writing circuit varies the variable resistance element from the first resistance state to the second resistance state, and thereby performs writing of data on the memory cell. The current controller controls a current and thereby limits the current to a predetermined limit current value. The current is caused to flow through the first wiring or the second wiring by the writing circuit upon performing of the writing of the data. The current controller causes the predetermined limit current value to be a first limit current value in a period before a time at which the variable resistance element is varied to the second resistance state, and varies the predetermined limit current value from the first limit current value to a second limit current value after the time at which the variable resistance element is varied to the second resistance state.
Ly-Gagnon teaches techniques and configurations for controlling current in a non-volatile random access memory (NVRAM) device. In an embodiment, the NVRAM device may include a plurality of memory cells coupled to a plurality of bit lines forming a bit line node with parasitic capacitance. Each memory cell may comprise a switch device with a required level of a holding current to maintain an on-state of the cell. A voltage supply circuitry and a controller may be coupled with the NVRAM device. The controller may control the circuitry to provide a current pulse that keeps a memory cell in on-state. The pulse may comprise a profile that changes over time from a set point to the holding current level, in response to a discharge of the bit line node capacitance through the memory cell after the set point is achieved. Other embodiments may be described and/or claimed.
Regarding claim 6, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: a ramp rate from the first select voltage to the second select voltage is based on the location of the memory cell in the crosspoint memory array.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824